DETAILED ACTION
	This office action is in response to the communication filed on February 17, 2022. Claims 1, 3-11, and 13-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/22 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1, 3-11, and 13-22 are allowed.
The prior art of record Lefebvre (US Pub 2012/0191585) discloses receiving a plurality of messages containing documents from a domain, providing in response to the domain being in a set of whitelist domains, determining if the messages contain a 
The prior art of record Hyttinen (US Pub 2005/0177404) discloses adding a calendar event to a calendar and presenting a notification to a user showing data about the candidate calendar event.
The prior art of record Nascenzi (US Pub 2016/0371620) discloses adding events to a calendar database.
The prior art of record Sperling (US Pub 2017/0351778) discloses receiving a plurality of web pages from a domain while browsing in the domain during a booking process.
The prior art of record Tidhar (US Pub 2014/0372867) discloses determining based upon characteristics of titles of a plurality of web pages whether one of the web pages contains a confirmation of a reservation.
The prior art of record Ning (US Pub 2017/0098070) discloses a whitelist being a data structure in a memory mapped trie and comparing the whitelist being a lookup operation in the memory of the trie.
The prior art of record Ferre (US Pub 2018/00322470) discloses using a machine learning classifier trained on manually labeled examples to learn.
The prior art of record Gross (US Pub 2015/0347985) discloses presenting a notification and a selectable region to select a candidate calendar event and adding the event to a calendar in response to selecting the selectable region.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1 and 11, such as “receiving, while a 
The dependent claims 3-10 and 13-22, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
March 12, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164